Order entered February 27, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00258-CV

             IN RE CHARLES L. GILBERT AND GLENN E. JANIK, Relators

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-00621-D

                                            ORDER
       The Court has before it relator’s petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses to the petition by March 11, 2013.


                                                       /s/   MARY MURPHY
                                                             JUSTICE